Citation Nr: 0531452	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-07 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gulfport, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Hancock 
Medical Center in Bay St. Louis, Mississippi, from December 
5, 2002 to December 17, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1991.

This is an appeal from a February 2003 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gulfport, 
Mississippi, which denied entitlement to reimbursement or 
payment of the expenses incurred in connection with services 
incurred by the veteran at the Hancock Medical Center in Bay 
St. Louis, Mississippi, from December 5, 2002 to December 17, 
2002.  The VA Regional Office (RO) in Jackson, Mississippi 
has jurisdiction over the veteran's claims file.

In June 2004, the veteran testified at an RO hearing; in June 
2005, he testified at a videoconference Board hearing held at 
the RO before the undersigned Veterans Law Judge.  Copies of 
both hearing transcripts are associated with the record.

In a VA Form 21-4138 dated September 30, 2005, the veteran 
submitted a claim for service connection for a circulatory 
problem with both legs and both feet and for chronic 
obstructive pulmonary disease (COPD).  These issues are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that the hospitalization at issue was 
for a medical emergency, that it was not feasible to go to 
the VAMC, that VA had preauthorized him to be treated at the 
Hancock Medical Center, and that VA should reimburse him for 
his expenses under the provisions of the Veterans Millennium 
Health Care and Benefits Act.  The Board notes that the 
Veterans Millennium Health Care and Benefits Act (Millennium 
Health Care Act), Pub. L. 106-117 (1999), also provides 
general authority for the reimbursement of non-VA emergency 
treatment.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1008 (2005), as amended by 68 Fed. Reg. 3401-04 
(Jan. 24, 2003) (effective March 25, 2003).  This law was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., May 29, 2000.  The interim final 
rule implementing the new statute provided that its effective 
date was May 29, 2000, and that VA would make retroactive 
payments or reimbursements for qualifying emergency care 
furnished on or after that date.  See also 66 Fed. Reg. 
36,467-501 (July 12, 2001).  The final regulation at 
38 C.F.R. § 17.1002(a) through (i) provides a list of nine 
separate prerequisites, which all must be met, before VA may 
advance payment or reimbursement for emergency service 
provides for nonservice-connected disabilities in non-VA 
facilities.  

The evidence and discussion of most of these preconditions is 
incomplete.  Due process requires that the case be remanded 
for issuance of a supplemental statement of the case (SSOC), 
containing a more complete rationale for the MAS decision.  
Significantly, in light of the fact that, after the June 2004 
RO hearing, the MAS had a VA physician review later that same 
month whether the non-VA care should have been approved.  The 
June 2004 VA physician's review determined that, based on the 
length of time it took VA to make a diagnosis, he was 
inclined to approve the care.  Notwithstanding this opinion, 
in an August 2004 appeal review, the MAS continued denial 
based on other grounds not previously articulated in the SOC, 
RO hearing, or a never-issued SSOC, that is, that the veteran 
signed a statement asserting that he had no other sources of 
payment or medical (federal) coverage.  That appeal review 
noted that the evidence in the record appears to indicate 
that the veteran is covered under Tricare and might have been 
able to receive treatment at the Keesler Air Force Base 
Hospital (Keesler).  Thus, when the veteran testified at the 
later videoconference hearing, he was apparently unaware of 
the additional appeal review document and it was not 
mentioned.

With respect to the nine preconditions for payment under the 
(Millennium Health Care Act) at 38 C.F.R. § 17.1002 (2005), 
(a) requires the services provided were emergency services in 
a hospital emergency department or similar facility, and 
although records of the veteran's treatment at the Hancock 
Medical Center are on file, it is unclear how much of the 
medical care provided to the veteran was in their emergency 
room or after admission into the hospital.  This inquiry is 
complimentary with (d) of the regulation, which indicates 
that payment or reimbursement beyond the initial emergency 
evaluation was of such a nature that the veteran could not 
have been safely discharged or transferred to VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized).   It appears from the 
evidence that the veteran was medically stable by December 9, 
2002.  But he testified that the Hancock Medical Center was 
in daily contact with the VAMC and, at no time did VA require 
that he be transferred to the VAMC for non-emergent care.  A 
finding that the veteran was stabilized for transfer must be 
supported by a competent clinical opinion based upon a 
discussion of the medical evidence on file.

Section 17.1002(b) with respect to the emergent nature of 
treatment provided also appears to be in question.  The 
veteran maintains that because of inaction, or improper 
diagnosis by VA, ultimately led to an emergency situation 
that, if not treated, would have resulted in gangrene.  

Section 17.1002(c) requires that a VA or other Federal 
medical facility was not feasibly available.  It is unclear 
whether any other VA facility, Keesler, or other Federal 
facility was feasibly available at the time of the veteran's 
admission and prior to his discharge from the Hancock Medical 
Center.  The MAS originally denied that claim, based on a 
summary statement that VA facilities were feasibly available 
to provide care to the veteran.  However, the veteran alleges 
that he was not confident that VA would have treated him 
properly based on the failure over many months to properly 
diagnose his condition.

Section 17.1002(e) requires that the veteran have been 
enrolled in the VA health care system and have received 
medical services within the 24-month period preceding the 
furnishing of such emergency treatment.  It is clear from the 
record and the veteran's statements and testimony that he had 
received medical service within the last two years preceding 
his December 2002 admission at the Hancock Medical Center.

Section 17.1002(f) requires the veteran (or the appellant) to 
be financially liable to the Hancock Medical Center and this 
appears to be the case based upon billing statements included 
in the medical expense folder.

Section 17.1002(g) requires that the veteran have no coverage 
under a health-plan contract for payment or reimbursement in 
whole or in part for the treatment he received at the Hancock 
Medical Center.  There is some discussion that the veteran 
has coverage under Tricare and had, and could have, received 
treatment at Keesler because he had retired from the Air 
Force after 20 years of service.

Section 17.1002(h) is obviously not applicable and (i) was 
not discussed by the MAS.  But, the evidence in the claims 
file shows that the veteran does not have a total disability 
permanent in nature resulting from a service-connected 
disability and none of the other disability criteria under 
38 C.F.R. § 17.120 (2005) in accordance with 38 U.S.C.A. § 
1728 (West 2002) are met, as the private treatment at issue 
here did not involve the veteran's service-connected 
disabilities.  See 38 C.F.R. § 17.120(a)(1).  

For these reasons, the case is REMANDED for the following 
actions:

1.  The VA should send the veteran a 
letter which complies with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2005).  The VA 
should specifically inform the veteran of 
the evidence necessary to substantiate 
his claim for VA payment for non-VA 
treatment, that evidence VA has obtained, 
and what evidence he is requested to 
provide.  The VA should also ask the 
veteran to submit any evidence in his 
possession that pertains to the claim.  
The MAS file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal. 

2.  The MAS must readjudicate the 
veteran's claim for payment of expenses 
incurred by the veteran at the Hancock 
Medical Center from December 5, 2002 to 
December 17, 2002.  If any determination 
remains unfavorable to the veteran, VA 
must issued a supplemental statement of 
the case (SSOC), which included 
consideration of all the relevant 
provisions of 38 C.F.R. § 17.1002 and 
discussion of the issues raised by the 
veteran in his testimony and statements 
with respect to the individual provisions 
of this section.  The MAS should obtain 
any additional evidence needed to support 
its decision and associate it with the 
record, to include, but not limited to 
competent evidence of whether any VA or 
other federal facility was available, 
whether the treatment was for emergency 
care, whether the admission at the 
Hancock Medical Center was preauthorized, 
whether the veteran had coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the treatment he received at the Hancock 
Medical Center, and the point at which 
the veteran was stabilized and could have 
transferred to the VAMC and why he was 
not transferred.  The SSOC must be 
provided to the veteran and he must be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this remand is to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until he receives further notice; 
however, the appellant is advised that failure to cooperate 
by reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


